         Case 2:19-cv-12160-SM Document 22 Filed 09/15/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

  DEVIN R. ODOM                                                  CIVIL ACTION
  VERSUS                                                         NO. 19-12160
  ERICA SEVIN, ET AL.                                            SECTION “E”(4)



                                       ORDER

      The Court, having considered the complaint, the record, the applicable law, the

Report and Recommendation of the Chief United States Magistrate Judge, and the failure

of any party to file an objection to the Chief Magistrate Judge’s Report and

Recommendation, hereby approves the Report and Recommendation of the Chief United

States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

      IT IS ORDERED Devin Ronzell Odom’s § 1983 claims against Defendants Erica

Sevin, Dakota Fitch, Stephen Landry, Aaron Henry, Jared Rich, Dillon Condetti and the

Terrebonne Parish Sheriff’s Office be DISMISSED WITH PREJUDICE as frivolous

and for failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. §

1915(e), § 1915(A), and 42 U.S.C. § 1997(e).


      New Orleans, Louisiana, this 15th day of September, 2020.


                   ___________________________________
                              SUSIE MORGAN
                      UNITED STATES DISTRICT JUDGE
